Citation Nr: 1418952	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  05-32 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for dizziness, to include as secondary to service-connected tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran served on active duty from March 1971 to February 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a hearing at the RO in Montgomery, Alabama in November 2008 before a Veterans Law Judge (VLJ).  Thereafter, a March 2009 Board decision found new and material evidence to reopen a claim for service connection for bilateral hearing loss but prior to de novo adjudication remanded that claim for evidentiary development.  At that time it was noted that the Veteran had initiated an appeal as to an RO denial of service connection for dizziness and, so, that matter was remanded for the RO to issue a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Thereafter, an August 2010 Board decision denied service connection for bilateral hearing loss but remanded the claim for service connection for dizziness to afford the Veteran an opportunity to testify in support of that claim at a hearing at the RO in Montgomery, Alabama.  That hearing was conducted before the undersigned in June 2012.  

An October 2012 Board decision denied service connection for dizziness, to include as secondary to a bilateral hearing loss disability.  

The Veteran appealed the October 2012 denial of service connection for dizziness, to include as secondary to a claimed bilateral hearing loss, to the United States Court of Appeals for Veterans Claims (Court).  A July 2013 Order of the Court vacated the October 2012 Board decision and remanded the case to the Board for readjudication.  

In the 2012 Board decision it was noted that, from an April 2009 VA Form 9, the Veteran appeared to wish to reopen the claim for service connection for bilateral hearing loss.  However, that matter had not been adjudicated by the RO and, as such, the Board did not have jurisdiction over it.  The application to reopen the claim for service connection for bilateral hearing loss was referred to the RO for initial consideration.  As yet, the RO has not adjudicated the application to reopen the claim for service connection for bilateral hearing loss and, so, that matter is again referred to the RO for initial consideration.  38 C.F.R. § 19.9(b) (2013).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The July 2013 Order was predicated upon a Joint Motion for Remand (JMR).  In the JMR it was noted that the Veteran was service-connected for tinnitus and that he "claimed that he suffered hearing loss as a result of the in-service explosion that caused his tinnitus."  The JMR also stated that the October 2012 Board decision "erred by failing to provide adequate reasons or bases for its finding that the evidence of record does not require that [VA] provide Appellant with a medical examination."  It was further stated that "the Board did not discuss the potential association between Appellant's service-connected tinnitus, his claimed hearing loss, and his September 2006 vertigo diagnosis as symptoms of Meniere disease."   

As noted in the 2010 Board decision 38 C.F.R. § 3.655 provides that when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause" fails to report for an examination scheduled in conjunction with a reopened claim for a benefit which was previously disallowed, the claim shall be denied.  Moreover, the 2010 Board decision further observed that that VA's duty to assist a claimant is not always a one-way street.  A claimant seeking help cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board notes that the Veteran has a history of not (1) appearing for VA examinations and (2) providing full cooperation during VA examinations.  See generally the March 2009 and August 2010 Board decisions.  

Nevertheless, in view of the foregoing, it is the judgment of the Board that obtaining a VA medical opinion would be helpful in adjudicating this claim.  Also, on remand the Veteran should be given the opportunity to submit any additional evidence in support of his claim.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  He should be, and hereby is, informed that is he wishes VA will assist in attempting to obtain such records but that it is ultimately his responsibility to obtain such records.  If he wishes such VA assistance he must provide all relevant information, to include the current and full name and address of the current custodian of such records, and he must execute and return all needed releases or authorization forms.  

Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, there must be an initial request for the records and at least one follow-up request if the records are not received or unless a response is received that records do not exist.  

2.  All attempts to secure this evidence must be documented in the claim file.  If, after making reasonable efforts to obtain named records, such records cannot be obtained, notify the appellant and (a) identify the specific records that could not be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The appellant and his representative must then be given an opportunity to respond.  

3.  After the foregoing has been accomplished, or a reasonable period of time has expired in attempting to fulfill the foregoing, schedule the appellant for an appropriate VA examination to ascertain the etiology of any disorder manifested by dizziness (or vertigo) that the Veteran now has.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claim files, to include a complete copy of the REMAND, must be made available to the examiner and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should clearly indicate whether the appellant now has current disability manifested by dizziness or vertigo.  Each such disability should be identified.  As to each such identified disability, the examiner should provide an opinion, consistent with sound medical judgment, as to: 

(a) whether it is at least as likely as not that the Veteran now has Meniere's disease (defined in the JMR as "hearing loss, tinnitus, and vertigo resulting from nonsuppurative disease of the labyrinth with edema) or any other disease which might produce similar symptoms; 

(b) whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such disability(ies) had its onset in or was aggravated during active service from March 1971 to February 1974, to include any exposure to acoustic trauma, or is otherwise attributable to his military service; opposed to being due to any postservice etiology.  

In reaching any opinion as to this aspect of the claim, the examiner should address whether it is as likely as not that the acoustic trauma which is the basis for the grant of service connection for tinnitus (and claimed bilateral hearing loss) caused the claimed dizziness (or vertigo); and 

(c) whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such disability(ies) is proximately due to or the result of, or aggravated by the Veteran's service-connected tinnitus.  

In reaching these determinations, the examiner should review all past medical studies in an attempt to reconcile findings and opinions expressed.  

The examiner is asked to note the different standards of proof.  The term "as likely as not" does not mean merely within the realm of medical possibility, rather it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it. 

A complete rationale should be provided for each opinion or conclusion made by the examiner.  If the examiner determines that a decision cannot be made without resort to mere speculation, the examiner should explain why.  

In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

4.  The Veteran is hereby notified that it is the Veteran's responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of the case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2013). 

5.  After the above actions have been completed, readjudicate the claim on the merits.  If the claim remains denied, issue a Supplemental Statement of the Case, and afford the appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013). 

